DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


.

Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims each depend from independent claim 2 which recites an electronic appliance not a light emitting device. Claims 3-7 are drawn to a light emitting device for which there is no antecedent basis in independent claim 2.
Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims each depend from independent claim 8 which recites a light emitting apparatus not a 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the electronic appliance of claim 1 and the lighting apparatus of claim 8.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Hwang (US 2006/0020136) teaches an organic light emitting device comprising: a pair of electrodes and an organic layer containing the phenylcarbazole compound (paragraph 24). The organic layer may be an emitting layer (paragraph 25). The light emitting material can be a phenylcarbazole compound (paragraph 11):


    PNG
    media_image1.png
    373
    735
    media_image1.png
    Greyscale

which shows a synthetic pathway the Intermediate C (paragraph 61):

    PNG
    media_image2.png
    482
    512
    media_image2.png
    Greyscale

The office notes that Intermediate C in used in the making of the dicarbazole compound shown above reads on applicants’ claimed compound. The exemplified carbazole derivative and resulting dicarbazole material are used in an OLED and not an electronic appliance (per independent claim 2) or light emitting apparatus (per independent claim 8). 
Claims 2 and 8 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY D CLARK/Primary Examiner, Art Unit 1786